Citation Nr: 1758893	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-31 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected left shoulder subacromial impingement, with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to August 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge (VLJ) in February 2011.  A transcript of the hearing is of record.

As an initial matter, the Board notes that the RO granted an increased evaluation of 20 percent, effective July 15, 2008, for the Veteran's service-connected left shoulder subacromial impingement, with degenerative joint disease, in a July 2017 rating decision.  As that decision represents an increase to 20 percent for the entire period on appeal, the Board will therefore only consider a rating in excess of 20 percent herein.

The Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in November 2015, June 2016, and March 2017 for additional development.  The case has now returned to the Board for additional appellate action.


FINDING OF FACT

The Veteran's symptoms related to his service-connected left shoulder subacromial impingement, with degenerative joint disease, most closely approximate limitation of motion of his left arm at shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for service-connected left shoulder subacromial impingement, with degenerative joint disease, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5201 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Left Shoulder Disability

The Veteran contends that he is entitled to an increased disability rating for his left shoulder subacromial impingement, with degenerative joint disease, as his symptoms have worsened.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is currently rated as 20 percent disabled under Diagnostic Code (DC) 5201, which pertains to limitation of motion of the arm.  The Board notes that the Veteran's left shoulder disability was previously rated under DC 5203, pertaining to impairment of the clavicle or scapula; however, the disability more closely approximates the criteria for a higher rating under DC 5201 and was appropriately assigned under that diagnostic code.  38 C.F.R. § 4.7.  When motion of the arm is limited at the shoulder level, it is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a, DC 5201.  The Veteran is right hand dominant, and an increased 30 percent evaluation under DC 5201 for the left (minor) shoulder requires limitation of motion of the arm to 25 degrees from the side, i.e. flexion limited to 25 degrees or abduction limited to 25 degrees.  38 C.F.R. § 4.71a, Plate I.

In an April 2017 VA examination, the Veteran reported increased pain and stiffness of his left shoulder and claimed that it would go numb if he slept on it.  The examiner indicated he had a limited range of motion of his left shoulder and exhibited pain on flexion, abduction, external rotation, and internal rotation.  . The range of motion for his left arm consisted of: flexion of 0 to 170 degrees, abduction of 0 to 170 degrees, external rotation of 0 to 80 degrees, and internal rotation of 0 to 80 degrees.  The examiner indicated that the Veteran exhibited pain upon flexion, abduction, external rotation, and internal rotation.  He further noted that the Veteran did not report flare ups and found that there was no ankylosis of the left shoulder.

Prior to the April 2017 VA examination, the record indicates that, during the period on appeal, the Veteran manifested a range of motion of his left arm of no less than 0 to 130 degrees for flexion and 0 to 130 degrees for extension.  However, the record also indicates that during this time the Veteran experienced pain on motion of his left arm.  Although the medical evidence of record indicates that the Veteran manifested a range of motion greater than at shoulder level during this timeframe, additional evidence indicates that the Veteran's left shoulder disability results in painful motion while performing the working movements of his shoulder with normal excursion, strength, speed, coordination and endurance.  As indicated by the RO in its July 2017 rating decision, 38 CFR §4.59 recognizes painful motion with joint or periarticular pathology as productive of disability, and such is entitled to at least the minimum compensable rating for the particular joint.  It was on this basis that the Veteran was assigned a 20 percent evaluation for his left shoulder disability.

Therefore, the Veteran was assigned the minimum compensable rating for his left shoulder disability based upon painful motion, because he otherwise did not meet the criteria for compensation under DC 5201.  The Board additionally notes that the maximum compensable rating under the analogous DC 5203, under which his left shoulder disability was previously rated, is 20 percent and accordingly an increased rating is not possible utilizing that DC.  Thus, in order to be entitled to a rating in excess of 20 percent, the Veteran's left shoulder disability would have to exhibit a range of motion of his left arm limited to 25 degrees from his side.  DC 5201.  As the evidence of record clearly indicates that the Veteran's left shoulder exhibits a range of motion well in excess of 25 degrees from his side throughout the period on appeal, entitlement to a rating in excess of 20 percent is not warranted.


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected left shoulder subacromial impingement, with degenerative joint disease, is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


